IN THE
                         TENTH COURT OF APPEALS

                                No. 10-16-00351-CV

            IN THE INTEREST OF C.A. AND C.A., CHILDREN



                      From the County Court at Law No. 1
                             Brazos County, Texas
                      Trial Court No. 14-002766-CV-CCL1


                                      ORDER

      On October 26, 2016, Appellant M.B. filed her notice of appeal from the trial court’s

August 8, 2016 “Order in Suit to Modify Parent-Child Relationship and Order on Motion

for Enforcement of Order for Support of a Child.” Thereafter, the trial court signed an

“Order Regarding Net Worth, Indigency and Ability to Pay, and Sanctions.” The order

set the amount of the supersedeas bond. Because the trial court determined that the

amount of the bond would not protect the entire amount of the compensatory damages,

it further ordered that, among other things, there be no withdrawals from M.B.’s

retirement and pension accounts without permission from the trial court. The trial court

also signed a temporary injunction enjoining M.B. from dissipating or transferring funds
from her Chase Bank IRA to avoid satisfaction of the judgment, other than use, transfer,

conveyance, or dissipation in the normal course of her business.

        On April 20, 2017, M.B. filed in the trial court a “Motion for Relief,” requesting in

part that the temporary injunction be dissolved and that she be allowed usage of the

Chase Bank IRA “to protect her basic human right to an adequate standard of living and

to prevent her from substantial economic harm.” M.B. requested that the motion be set

for a hearing. Appellee D.A. filed an objection to the setting request, arguing that the

trial court had no jurisdiction to hear M.B.’s motion. The trial court thereafter refused to

hold a hearing on the motion.

        M.B. has now filed in this Court an “Emergency Motion for Relief.” M.B. requests

that we review the trial court’s orders and, based on her changed circumstances, dissolve

the temporary injunction enjoining her from dissipating or transferring funds from her

Chase Bank IRA to avoid satisfaction of the judgment and “allow usage of her [Chase

Bank] IRA for basic living expenses without further interference of the Court.” We have

received no response from Appellee.

        Under Rule of Appellate Procedure 24.1, a judgment debtor may supersede a

judgment, i.e., suspend enforcement of a judgment, by (1) filing with the trial court clerk

a written agreement with the judgment creditor for suspending enforcement of the

judgment; (2) filing with the trial court clerk a good and sufficient bond; (3) making a

deposit with the trial court clerk in lieu of a bond; or (4) providing alternate security

ordered by the trial court. TEX. R. APP. P. 24.1(a), (f). The trial court may make any order

necessary to adequately protect the judgment creditor against loss or damage that the

In re C.A.                                                                             Page 2
appeal might cause. TEX. R. APP. P. 24.1(e). When the judgment is for money, the amount

of the bond, deposit, or security must equal the sum of the compensatory damages

awarded in the judgment, interest for the estimated duration of the appeal, and costs

awarded in the judgment. TEX. R. APP. P. 24.2(a)(1); see TEX. CIV. PRAC. & REM. CODE ANN.

§ 52.006(a) (West 2015). However, the amount must not exceed the lesser of fifty percent

of the judgment debtor’s current net worth or twenty-five million dollars. TEX. R. APP. P.

24.2(a)(1); see TEX. CIV. PRAC. & REM. CODE ANN. § 52.006(b). After notice to all parties

and a hearing, the trial court must also lower the amount of the bond, deposit, or security

to an amount that will not cause the judgment debtor substantial economic harm. TEX.

R. APP. P. 24.2(b). The trial court may enjoin the judgment debtor from dissipating or

transferring assets to avoid satisfaction of the judgment, but the trial court may not make

any order that interferes with the judgment debtor’s use, transfer, conveyance, or

dissipation of assets in the normal course of business. TEX. R. APP. P. 24.2(d); see TEX. CIV.

PRAC. & REM. CODE ANN. § 52.006(e).

        After the trial court’s plenary power expires, the trial court has continuing

jurisdiction to: (1) order the amount and type of security and decide the sufficiency of

sureties, and (2) if circumstances change, modify the amount or type of security required

to continue the suspension of a judgment’s execution. TEX. R. APP. P. 24.3(a). On the

motion of a party, an appellate court may also review the trial court’s ruling regarding:

(1) the sufficiency or excessiveness of the amount of security, (2) the sureties on any bond,

(3) the type of security, (4) the determination whether to permit suspension of

enforcement, and (5) the trial court’s exercise of discretion under Rule 24.3(a). TEX. R.

In re C.A.                                                                              Page 3
APP. P. 24.4(a). The appellate court may issue any temporary orders necessary to preserve

the parties’ rights. TEX. R. APP. P. 24.4(c). The appellate court may require that the

amount of a bond, deposit, or other security be increased or decreased, and that another

bond, deposit, or security be provided and approved by the trial court clerk. TEX. R. APP.

P. 24.4(d). The appellate court may also require other changes in the trial court order. Id.

The appellate court may also remand to the trial court for entry of findings of fact or for

the taking of evidence. Id.

        Because the trial court did not conduct a hearing on M.B.’s motion, we remand to

the trial court for an evidentiary hearing regarding whether M.B.’s circumstances have

changed, whether the temporary injunction enjoining M.B. from dissipating or

transferring funds from her Chase Bank IRA to avoid satisfaction of the judgment should

be dissolved, and whether M.B. should be “allow[ed] usage of her [Chase Bank] IRA for

basic living expenses without further interference of the Court.” The trial court shall

prepare findings of fact and conclusions of law. If necessary, the trial court may also

modify the amount or type of security required to continue the suspension of the

judgment’s execution.

        The trial court shall conduct the hearing, prepare findings of fact and conclusions

of law, and, if necessary, modify the amount or type of security required to continue the

suspension of a judgment’s execution, within 14 days after the date of this order. The

trial court clerk and court reporter shall file supplemental records within 28 days of the

date of this order.



In re C.A.                                                                            Page 4
                                      PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed June 7, 2017
Do not publish




In re C.A.                                         Page 5